DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 09/27/2022, in response to claims 1-10 rejection from the non-final office action (06/27/2022), by amending claim 2 is entered and will be addressed below. 
Claim Interpretation
The wafer, and its size, is not part of the apparatus. An apparatus with the claimed  structure that is capable of supporting wafer of different size is considered reading into the claim.
The “which is used in a chemical vapor deposition apparatus for growing an epitaxial layer on a principal plane of a wafer by a chemical vapor deposition method” in the preamble of claim 1 and “A chemical vapor deposition apparatus” of claim 10 is an intended use of the apparatus.
The “the three protrusion parts are disposed at locations other than an orientation flat part of the wafer” of claim 5 is considered an intended use of the apparatus as the wafer is not part of the apparatus. The apparatus is capable of processing wafer with or without an orientation flat part. An apparatus that is capable of placing wafer onto the susceptor as such rotational degree is considered read into the claim 6.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The “wherein a height of a first end of the three protrusion parts relative to the circular concave part is placed is 1 mm to 5 mm” of claim 2, “the first end”, without definition in the claim, can be top, bottom, or lateral side end. Furthermore, there are many points within the circular concave part. The height difference may be compared at any of these points within the circular concave part. This claim is considered board but not indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOKUNAGA et al. (JP 2017076652, from IDS, hereafter ‘652).
‘652 teaches all limitations of:
Claim 1: FIG. 1 is a schematic cross-sectional view of a substrate mounting table 1 according to this embodiment. As shown in FIG. 1, the substrate mounting table 1 of the present embodiment is schematically configured to include a plate portion 2, a first support portion 3, a recessed portion 4, a second support portion 5, and a plate ring 6 (English translation, [0022], the plate portion 2 is the claimed “A susceptor” and “which is used in a chemical vapor deposition apparatus for growing an epitaxial layer on a principal plane of a wafer by a chemical vapor deposition method” is an intended use of the apparatus, the bottom portion of the plate portion 2 is the claimed “the susceptor comprising: a base”); 
the first support portion 3 is provided at three locations on the upper surface 2 a of the plate portion 2 so as to form an equilateral triangle ([0068], the claimed “and three protrusion parts that are disposed on an outer circumferential part of the base and support an outer circumferential part of the wafer”),
The diameter of the recess 4 can be appropriately set depending on the size of the substrate 7 supported by the substrate mounting table 1 ([0033]), as shown in FIG. 3, the recessed portion 4 may be a hole having two steps having different depths, or a hole having three or more stages ([0058]), concave part 4a, 4b, ([0084], either concave part 4a or 4b is the claimed “wherein the base includes a circular concave part, and an annular outer part that is vertically in contact with an outer circumference of the circular concave part”, Fig. 3 shows the claimed “and the three protrusion parts are disposed on the annular outer part”).
Claims 3-4: the first support portion 3 is provided at three locations on the upper surface 2 a of the plate portion 2 so as to form an equilateral triangle ([0068], is also a circle, the claimed “wherein the three protrusion parts are concentrically arranged” of claim 3 and “wherein the three protrusion parts are arranged at equal intervals” of claim 4).
Claim 5: “wherein, when the wafer is placed, the three protrusion parts are disposed at locations other than an orientation flat part of the wafer” is an intended use of the apparatus. Furthermore, if a protrusion part is at the orientation flat part, it does not actually support the wafer cause it to be wobbling. 
Claim 6: the height of the first support part 3 was set to 0.12 mm ([0068], the claimed “
wherein a height of each of the three protrusion parts is 0.1 mm to 5 mm”).  
	Claim 9: a plate ring 6 ([0022], the claimed “further comprising a holding ring in an outer circumferential direction of the protrusion part on the annular outer part”).  	
Claim 10: “A chemical vapor deposition apparatus comprising the susceptor according to claim 1”, the apparatus is capable of feed chemical reactive gases for deposition.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tepman (US 6143086, hereafter ‘086).
‘086 teaches some limitations of:
	Claim 1: By way of example, FIG. 1 illustrates a sputtering chamber 2. The substrate 14 is positioned adjacent chamber processing region 8 on a support member 16 such as a susceptor or a pedestal (col. 2, line 66 to col. 3, line 2, the claimed “A susceptor which is used in a chemical vapor deposition apparatus for growing an epitaxial layer on a principal plane of a wafer by a chemical vapor deposition method, the susceptor comprising: a base”, note “used in …” is an intended use of the apparatus, see claim interpretation above),
substrate locating or centering means such as protrusions or bumps 35--35 (see FIG. 4 as well as FIG. 1) are formed in the upper surface of the substrate support member 16 peripheral to the mounting position of the substrate 14 for precisely centering the substrate on the support. As shown in FIG. 4, four alignment bumps 35--35 are positioned at 90.degree. intervals in a rectangular array, to effect the positioning function 360.degree. about the periphery of the wafer 14 (col. 4, lines 4-12, the claimed “three protrusion parts that are disposed on an outer circumferential part of the base”, when using a wafer of larger size, the susceptor 16 is capable of using the bumps 35 “and support an outer circumferential part of the wafer”, see claim interpretation above, note pins 36 of Fig. 2 also read into the “protrusion parts”),
Fig. 2 shows a center recess/concave part above the shaft, the claimed “wherein the base includes a concave part, and an outer part that is vertically in contact with an outer circumference of the circular concave part, and the three protrusion parts are disposed on the outer part”.

    PNG
    media_image1.png
    462
    864
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    462
    864
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: textbox (When processing 
a larger wafer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Concave part)][AltContent: arrow][AltContent: textbox (Outer part)]












	
‘086 does not expressly teach the other limitations of:
	Claim 1: (wherein the base includes) a circular (concave part, and) an annular (outer part that is vertically in contact with an outer circumference of the circular concave part), 
(and the three protrusion parts are disposed on the) annular (outer part).

‘086 further teaches that configured for a circular semiconductor wafer (col. 4, lines 47-49).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a circular recess/concave part, for the purpose of meeting the uniformity requirement for processing circular semiconductor wafer.

‘086 further teaches the limitations of:
Claims 2 and 6: The height of the pins 36--36 preferably provides a gap of about 0.5-1 millimeter between the substrate and its support 16 (col. 4, lines 61-63, while ‘086 is silent o the height of bumps 35, the board claim interpretation and optimization of bumps 35 and the center recess, both effect parameters for wafer placement and heat distribution, can easily lead to the claimed “wherein a height of a an upper surface of the three protrusion parts relative to an upper surface of the circular concave part is 1 mm to 5 mm” of claim 2 and “wherein a height of each of the three protrusion parts is 0.1 mm to 5 mm” of claim 6).
	Claim 3: Fig. 4 shows the bumps 35 are in a circle, the claimed “wherein the three protrusion parts are concentrically arranged”.
	Claim 4: it is obvious to reduce the number of bumps 35 to three and placed in equal intervals, the claimed “wherein the three protrusion parts are arranged at equal intervals”.
	Claim 5: the apparatus is capable of the claimed “wherein, when the wafer is placed, the three protrusion parts are disposed at locations other than an orientation flat part of the wafer”, see claim interpretation above. Furthermore, it would have been obvious to avoid placing orientation flat part on protrusion as it won’t be able to support the wafer. Still furthermore, when processing circular wafer, the wafer is not place on an orientation flat part of the wafer because there is no orientation flat part.
	Claim 7: Preferably, the alignment bumps 35--35 are rounded (for example, hemispherical) to avoid sharp corners which can cause particles to flake off into the processing environment (col. 4, lines 21-24, the claimed “wherein a shape of the three protrusion parts is an upwardly projecting hemisphere).
	Claim 9: an annular shield ring 20 having an inner diameter which is selected so that the ring fits peripherally over the support 16 adjacent to the substrate 14 (col. 3, lines 25-28, the claimed “further comprising a holding ring in an outer circumferential direction of the protrusion part on the annular outer part”).
	Claim 10: applicable to deposition chambers generally, including for example physical vapor deposition or sputtering chambers, chemical vapor deposition chambers, and ion implant chambers (col. 2, lines 62-65, the claimed “A chemical vapor deposition apparatus comprising the susceptor according to claim 1”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘652, in view of Murakami et al. (US 20100162956, hereafter ‘956).
‘086 does not teach the limitations of:
Claim 2: wherein a height of a an upper surface of the three protrusion parts relative to an upper surface of the circular concave part is 1 mm to 5 mm.  

‘956 is analogous art in the field of Substrate Processing Apparatus And Substrate Mount Table Used In The Apparatus (title), a predetermined treatment such as CVD while heating a substrate ([0001]). ‘956 teaches that An annular recess 12a is formed in a periphery of the center portion of the wafer support surface of the susceptor 12. By forming the recess 12a in the wafer support surface of the susceptor 12, a condition can be realized in which a temperature difference between the center portion, the peripheral portion, and the intermediate area (area in which the recess is formed) of the wafer W can be reduced. Thus, the temperature of the wafer W can be uniformized (Fig. 2, [0050]), Thus, the shape, the size and the depth (i.e., gap) of the recess 12a may be set such that a space allowing in-plane temperature uniformity of the wafer W placed on the susceptor 12 may be formed between the wafer W and the susceptor 12. Preferably, the gap is set to be not more than 1 mm, e.g., within a range between 0.01 mm to 1 mm ([0051], last two sentences). Note the first support surface Sc of ‘956 is similar to the second support 5 of ‘652.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the depth of the recess part 4 (4a or 4b) of ‘652 to 1 mm, as taught by ‘956, for the purpose of temperature uniformity, as taught by ‘956 ([0050]). The gap of the recess part 12 plus the height of the first support part 3 in ‘652 would have been larger than 1 mm.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘652, in view of ‘086.
‘086 does not teach the limitations of:
Claim 7: wherein a shape of the three protrusion parts is an upwardly projecting hemisphere.  

‘086 is analogous art in the field of Apparatus For Full Wafer Deposition (title), A readily removable deposition shield for processing chambers such as chemical vapor deposition (CVD), ion implantation, or physical vapor deposition (PVD) (abstract), By way of example, FIG. 1 illustrates a sputtering chamber 2. The substrate 14 is positioned adjacent chamber processing region 8 on a support member 16 such as a susceptor or a pedestal (col. 2, line 66 to col. 3, line 2). ‘086 teaches that Preferably, the alignment bumps 35--35 are rounded (for example, hemispherical) to avoid sharp corners which can cause particles to flake off into the processing environment (col. 4, lines 21-24).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the first support part 3 of ‘652 to hemispherical, as taught by ‘086, for the purpose of avoiding flake, as taught by ‘086 (col. 4, lines 21-24).
Alternatively, claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘086, in view of Chung (US 20030211758, hereafter ‘758). Or over ‘758 in view of ‘086.
In case Applicants argue that the size of the wafer is not an intended use of the apparatus and ‘086 does not teach “three protrusion parts … support an outer circumferential part of the wafer” of claim 1.

 
‘758 is analogous art in the field of a conventional physical vapor deposition chamber with a wafer pedestal in a release and in a process position, respectively. The PVD chamber 40 is constructed of a wafer pedestal 42, a clamp ring 44 (Figs. 3A-3B, [0008]). Figs. 3A-3B shows the wafer 26 is position on the semispherical protrusions.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted semispherical protrusions as the wafer support, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	Alternatively, ‘758 also teaches some limitations of:
	Claim 1: FIGS. 3A and 3B show a conventional physical vapor deposition chamber with a wafer pedestal in a release and in a process position, respectively. The PVD chamber 40 is constructed of a wafer pedestal 42, a clamp ring 44 ([0008], the claimed “A susceptor which is used in a chemical vapor deposition apparatus for growing an epitaxial layer on a principal plane of a wafer by a chemical vapor deposition method, the susceptor comprising: a base”, note “used in …” is an intended use of the apparatus, see claim interpretation above),
Figs. 3A-3B shows the wafer 26 is position on the semispherical protrusions (obvious to have adopted three for a minimum number of stable supports, the claimed “three protrusion parts that are disposed on an outer circumferential part of the base and support an outer circumferential part of the wafer”), 
Fig. 3A-3B also shows a center recess/concave part above the shaft (the claimed “wherein the base includes a concave part, and an outer part that is vertically in contact with an outer circumference of the circular concave part, and the three protrusion parts are disposed on the outer part”).

	‘758 does not expressly teach the other limitations of:
	Claim 1: (wherein the base includes) a circular (concave part, and) an annular (outer part that is vertically in contact with an outer circumference of the circular concave part), 
(and the three protrusion parts are disposed on the) annular (outer part).

	‘758 also teaches that A clamp ring is constructed in a circular shape ([0006]).
‘086 further teaches that configured for a circular semiconductor wafer (col. 4, lines 47-49).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a circular recess/concave part, for the purpose of meeting the symmetry for processing apparatus.

	‘758 further teaches the limitations of:
Claim 6: The pedestal pins allow a gap of approximately 1 mm to be maintained between the wafer 26 and the top surface 28 of the pedestal body 14 ([0005], 2nd sentence, the claimed “wherein a height of each of the three protrusion parts is 0.1 mm to 5 mm”.
Alternatively, claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘086 (optionally with ‘758), further in view of Hoechbauer (US 20170032992, hereafter ‘992).
In case Applicants argue that neither ‘086 nor ‘758 clearly teaches a circular concave portion.

‘992 is analogous art in the field of SUBSTRATE CARRIER (title), using chemical vapor deposition (CVD) ([0025]), the processing device 800 may include a substrate carrier 812 as described herein. The substrate carrier 812 may include a carrier plate 102 including at least one substrate receiving region (Fig. 8, [0118]). ‘992 teaches that the carrier plate 102 may include about three substrate receiving regions for processing 6 inch substrates or about seven substrate receiving regions for processing 4 inch substrates. For example, the lateral extension 104d, 114d of each substrate receiving region 104 (Fig. 1, [0034]), the first substrate receiving region 104 and/or the second substrate receiving region 114 may include at least one first recess portion 104a, 114a and at least one second recess portion 104b, 114b ([0035]), a perimeter shape of the at least one first recess portion 104a, 114a and/or of the at least one second recess portion 104b, 114b is circular ([0038]), for the purpose of the substrate carrier 102 may allow the received wafers to deform (e.g. bow and/or warp) during processing the wafers without detrimental effect on the epitaxial layer homogeneity ([0082]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted/added a circular recess 104b of ‘’992, as the center recess/concave portion of ‘086 or ‘758, for the purpose of the substrate carrier 102 may allow the received wafers to deform (e.g. bow and/or warp) during processing the wafers without detrimental effect on the epitaxial layer homogeneity, as taught by ‘992 ([0082]).
Claims 8, and alternatively, claims 1-7 and 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over ‘086 (optionally with ‘758 and/or ‘992), as being applied to claim 1 rejection above, further in view of Shigeoka (US 20020040897, hereafter ‘897).
In case Applicants argue that “comprising … three protrusion parts” has to be exactly three protrusion parts, and neither ‘086 nor ‘758 clearly teaches exactly three protrusion parts.

‘086 (optionally with ‘758 and/or ‘992) does not teach the limitations of:
Claim 8: wherein a shape of the three protrusion parts is an upwardly projecting cone.

‘897 is analogous art in the field of chemical vapor deposition (CVD) apparatus ([0004]). ‘897 teaches that a guard ring 21 having a structure shown in FIG. 2 has been suggested. That is, as shown in FIG. 2, although the guard ring 21 has the same composition as the guard ring 10 shown in FIG. 1, convex parts (protrusions) 35 are provided on at least three positions of the stage 33 so that the wafer 30 is supported by the convex parts 35 (Fig. 2, [0008]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the bumps 35 of ‘086 to the three triangle shaped convex parts 35 of ‘897, for its suitability for supporting wafer with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over ‘652, as being applied to claim 1 rejection above, in view of ‘897.
‘652 does not teach the limitations of:
Claim 8: wherein a shape of the three protrusion parts is an upwardly projecting cone.

‘897 is analogous art in the field of chemical vapor deposition (CVD) apparatus ([0004]). ‘897 teaches that a guard ring 21 having a structure shown in FIG. 2 has been suggested. That is, as shown in FIG. 2, although the guard ring 21 has the same composition as the guard ring 10 shown in FIG. 1, convex parts (protrusions) 35 are provided on at least three positions of the stage 33 so that the wafer 30 is supported by the convex parts 35 (Fig. 2, [0008]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the first support part 3 ‘652 to the triangle shaped convex parts 35 of ‘897, for its suitability for supporting wafer with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
In regarding to claim 2, see the of page 4, the examiner notes that claim 2 was not objected. It was a claim interpretation to clarify the claimed limitation. Applicants’ amendment of claim 2 narrows down the claim limitation.
In regarding 35 USC 103 rejection by Tepman ‘086, Applicants argue that ‘086 teaches the substrate is supported by pins 36, see the middle of page 5.
This argument is found not persuasive.
The substrate is not part of the apparatus. An apparatus structure that is capable of using a larger substrate is considered read into the claim. The examiner considers the bumps 35 is capable supporting a larger substrate, see illustration above. Using a larger substrate on bumps are also taught by ‘758 and ‘897.
In regarding 35 USC 103 rejection by ‘086 and Chung ‘758, Applicants argue that Fig. 7 of ‘758 shows substrate is not supported by the semispherical protrusion, see the 2nd last paragraph of page 5.
This argument is found not persuasive.
The OC has clearly cited that “Figs. 3A-3B shows the wafer 26 is position on the semispherical protrusions“. 
In regarding 35 USC 103 rejection by ‘086 (optionally with ‘758) and Hoechbauer ‘992, Applicants argue that the motivation to combine is conclusory and not motivation is given, see the bottom of page 5 to the top of page 7. Further, the bumps are for adjusting the position, three would make it difficult in positioning, see the 2nd complete paragraph of page 7.
This argument is found not persuasive.
The OC has clearly set forth “for the purpose of the substrate carrier 102 may allow the received wafers to deform (e.g. bow and/or warp) during processing the wafers without detrimental effect on the epitaxial layer homogeneity, as taught by ‘992 ([0082])”. Applicants disregard this motivation and argue there is no motivation is given and the the rejection is conclusory.
It appears Applicants ignore that in a circular processing chamber, a circular recess for wafer would have symmetrical arrangement of the susceptor that improves uniformity/homogeneity.
The bumps can be used to support a larger wafer, as discussed in item 6 above. Furthermore, Applicants conclusory assertion that three would lead to difficulty in positioning without evidence is not persuasive.
‘758 is PVD, not CVD of the instant Application, see the 3rd paragraph of page 7.
This argument is found not persuasive.
The type of gases used in the apparatus is an intended use. Furthermore, PVD reactor can be used for CVD by feeding appropriate gases. CVD and PVD processed in the same chamber is well-known in the art, for example, ‘086 the primary reference, already state that (abstract).
‘086 and ‘758 already support pins, one would not modify them by ‘992, see bridging paragraph between pages 7 and 8.
This argument is found not persuasive.
The examiner does not understand the argument, why a circular recess prohibits support pins? Fig. 1C of ‘992 also shows support pins inside circular recess portion 104b, 114b.

The examiner notices new IDS JP 2017076652 has 102(a) rejection. 

Applicants failed to address Shigeoka ‘897. Upon further review, the examiner notices the ‘897 should also be a 102(a) rejections for some claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070084847 is cited for “The collimating fibers 240 and 250 are disposed such as to respectively face a lower end of the central opening 35a and a lower end of the peripheral opening 35b of the stage 35” ([0071], Fig. 2 shows a center concave portion of the stage 35. ‘847 can be combined with ‘897 for alternative 103 rejection of various claims.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716